tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug a tll la uniform issue list attn legend taxpayer a ira y roth_ira z company q ruling w dear in response to a ruling_request dated date supplemented by this is correspondence on date and date in which you request relief under reg sec_301_9100-3 the following facts and representations support your ruling_request in preparing taxpayer a’s individual federal_income_tax return for taxpayer a’s certified_public_accountant cpa believed in good_faith on the information then available that taxpayer a was entitled to a dollar_figure deduction for alimony_recapture under internal_revenue_code irc sec_71 based on this belief taxpayer a elected in to convert ira y to roth_ira z and to report the dollar_figure conversion balance as income that year instead of reporting each year from to this document orders the the cpa’s good_faith belief was based on ruling w petitioner to pay spousal support pursuant to a temporary order these amounts do not represent alimony payments pursuant to a divorce or separate_maintenance decree or written_separation_agreement and accordingly the three-year recapture rules contained in sec_71 are inapplicable taxpayer a filed her calendar_year federal tax_return form_1040 timely subsequent to filing this return upon examination by the internal_revenue_service irs not qualify for the dollar_figure alimony is represented that taxpayer a would have not made the recapture deduction it was discovered that the taxpayer did it election to convert ira y to roth_ira z or to report all of the income related to the conversion in only one year if it was known at the time that the deduction would be disallowed the file indicates that the irs appeals officer handling this case agreed with taxpayer a’s argument that the election to convert ira y to roth_ira z would not have been made if it had been known that the deduction for alimony_recapture would not be allowed the trustee of roth_ira z company q refused to allow the recharacterization of roth_ira z back to a traditional_ira without express permission from the irs in the form of a letter_ruling as of the date of this ruling_request taxpayers a has not recharacterized roth_ira z as a traditional_ira based on the above you request the following letter_ruling that taxpayer a is granted a period not to exceed sixty days from the date of this ruling to recharacterize her roth_ira z as a traditional_ira with respect to your request for relief under treasury regulations reg sec_301_9100-3 sec_408a and reg sec_1_408a-5 provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution a recharacterization the the transferee ira and not the transferor ira under sec_408a and reg sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution plus earnings to the other type of ira as having been made to ira contribution is treated in reg sec_1_408a-5 question and answer q a -6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer reg sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year reg sec_301_9100-1 sec_301_9100-2 provide guidance concerning requests for relief submitted to the service on or after date in general and reg sec_301_9100-1 provides that the commissioner of the irs in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code reg sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted reg sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in reg sec_301_9100-2 the relief requested in this case is not referenced in reg sec_301 reg sec_301_9100-3 provides that applications for relief that fall within reg sec_301 will be granted when the taxpayer provides sufficient evidence including affidavits described in reg sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government ' reasonably and in good_faith i a taxpayer will reg sec_301_9100-3 provides that be deemed to have acted if its request for reg sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election if the taxpayer failed tax professional including qualified on a a be considered to have reg sec_301_9100-3 provides that reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts reg sec_301_9100-3 states that the taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief a taxpayer will not reg sec_301_9100-3 provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a letter_ruling granting relief under this section in this case taxpayer a converted ira y to roth_ira z with the understanding that the conversion would not create a tax_liability upon irs examination it was subsequently found that ruling w was not considered a divorce_or_separation_instrument under irc sec_71 thus taxpayer a was not entitled to a deduction for alimony_recapture and thereby created a tax_liability for herself through her ira conversion as a result it is necessary to determine whether under this set of facts taxpayer a under the provisions of reg sec_301_9100-3 is eligible for relief the and representations with respect to your request for relief we believe that based on the information submitted reg sec_301_9100-1 and sec_301_9100-3 have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional specifically the service has concluded that you have met the requirements of clauses ii and v of reg sec_301_9100-3 therefore you are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize the requirements of contained herein ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it that it may not be used or cited as precedent sec_6110 provides letter_ruling assumes that this of the iras referenced herein will meet the requirements of either sec_408 or sec_408a to the extent applicable at all times relevant thereto all note in order to effectuate any recharacterization s taxpayer a must file amended federal form sec_1040 for all affected years consistent with this letter_ruling if she has not already done so should you have any concerns with this letter please contact se t ep ra t3 badge id at lovet y h managée crgh cot plans’ technic tax exempt and goverfiment entities division enclosures deleted copy of this letter notice of intention to disclose notice
